DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelekar (2012/0148742) in view of Wang (20160236937).
The Kelekar reference teaches an apparatus and method of using a mist to deposit a film, note entire reference.  The apparatus consists of a reactor or furnace which a substrate is placed in and heated, note figure 3 no. 104. There is a mist supply unit (fig3. No 306,103) which is connected to the furnace by a tube, fig 3, no 113 and examples.  A portion is exposed to the mist, fig 3, no 103.  The sole difference between the instant claims and the prior art is the use of boron nitride as materials of construction.  However, the Wang reference teaches using boron nitride as a material of construction in a mist deposition apparatus, note par 0021.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Kelekar reference by the teachings of the Wang 
With respect to claim 2, The Wang reference teaches the boron nitride on the inside of the reactor or furnace, note, para 0021.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelekar (2012/0148742) in view of Wang (20160236937).
The Wang and Kelekar references are relied on for the same reasons as stated, supra, and differ from the instant claim in the substrate placement step.  The Wang reference teaches a first deposition of boron nitride into the furnace surface.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable substrate placement step in the process in the combined references in order to have a clean substrate and uniformly coated furnace prior to the deposition of the film creating a smoother film.
    
			Examiner’s Remarks

The remaining references are merely cited of record to show various process condition and use of ultrasonic means in the mist formation of films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714